Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  May 28, 2013                                                                                         Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  145825-6(69)                                                                                         Michael F. Cavanagh
                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  CYNTHIA NEAL VITTIGLIO,                                                                                 David F. Viviano,
           Plaintiff-Appellant,                                                                                       Justices

  v                                                                 SC: 145825-6
                                                                    COA: 303724; 304823
                                                                    Oakland CC: 2010-774722-DO
  THOMAS ANTHONY VITTIGLIO,
          Defendant-Appellee.

  _________________________________________/

         On order of the Court, the motion for reconsideration of this Court’s February 8,
  2013 order is considered, and it is DENIED, because it does not appear that the order was
  entered erroneously.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           May 28, 2013
         h0520
                                                                               Clerk